Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155810 & (23)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 155810
                                                                   COA: 335589
                                                                   Kalamazoo CC: 2012-000202-FC
  STEVEN BRANDON ANDERSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to amend the application for leave to appeal is
  GRANTED. The application for leave to appeal the April 4, 2017 order of the Court of
  Appeals is considered, and it is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2018
         s0326
                                                                              Clerk